     Case 2:17-cv-02613-JAM-DMC Document 19 Filed 04/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    FREDERICK LEE,                                     No. 2:17-CV-2613-JAM-DMC-P
12                       Petitioner,
13           v.                                          ORDER
14    N. E. SPEARMAN,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States

19   Magistrate Judge pursuant to Eastern District of California local rules.

20                  On November 5, 2019, the Magistrate Judge filed findings and recommendations

21   herein which were served on the parties and which contained notice that the parties may file

22   objections within the time specified therein. No objections to the findings and recommendations

23   have been filed.

24                  The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the Magistrate Judge's analysis.

26   ///

27   ///

28   ///
                                                        1
     Case 2:17-cv-02613-JAM-DMC Document 19 Filed 04/07/21 Page 2 of 2


 1                   Pursuant to Rule 11(a) of the Federal Rules Governing Section 2254 Cases, the
 2   court has considered whether to issue a certificate of appealability. Before petitioner can appeal
 3   this decision, a certificate of appealability must issue. See 28 U.S.C. § 2253(c); Fed. R. App. P.
 4   22(b). Where the petition is denied on the merits, a certificate of appealability may issue under
 5   28 U.S.C. § 2253 “only if the applicant has made a substantial showing of the denial of a
 6   constitutional right.” 28 U.S.C. § 2253(c)(2). The court must either issue a certificate of
 7   appealability indicating which issues satisfy the required showing or must state the reasons why
 8   such a certificate should not issue. See Fed. R. App. P. 22(b). Where the petition is dismissed on
 9   procedural grounds, a certificate of appealability “should issue if the prisoner can show: (1) ‘that
10   jurists of reason would find it debatable whether the district court was correct in its procedural
11   ruling’; and (2) ‘that jurists of reason would find it debatable whether the petition states a valid
12   claim of the denial of a constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir.
13   2000) (quoting Slack v. McDaniel, 529 U.S. 473, 120 S.Ct. 1595, 1604 (2000)). For the reasons
14   set forth in the Magistrate Judge’s findings and recommendations, the court finds that issuance of
15   a certificate of appealability is not warranted in this case.
16                   Accordingly, IT IS HEREBY ORDERED that:
17                   1.      The findings and recommendations filed November 5, 2019, are adopted in
18   full;
19                   2.      Petitioner’s petition for a writ of habeas corpus (ECF No. 1) is denied;
20                   3.      The court declines to issue a certificate of appealability; and
21                   4.      The Clerk of the Court is directed to enter judgment and close this file.
22

23
     DATED: April 7, 2021                               /s/ John A. Mendez
24
                                                        THE HONORABLE JOHN A. MENDEZ
25                                                      UNITED STATES DISTRICT COURT JUDGE
26

27

28
                                                         2
